Citation Nr: 0405626	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC)
in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for VA benefits based upon status as a veteran.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

This present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a February 2002 decision.  At 
that time, the RO denied the appellant's claim for service 
connected benefits because there was insufficient evidence to 
verify his military service.  The appellant filed a notice of 
disagreement (NOD) in February 2002, and the RO issued a 
statement of the case (SOC) in February 2003.  The appellant 
filed a substantive appeal (via a VA Form 9) in March 2003.  

The Board is mindful that the appellant reportedly has spent 
time in mental health facilities.  Based on his letters to 
the RO, it appears the appellant is considerably impaired.  
In the August 2001 notice letter, the appellant was advised 
to contact the RO for a list of recognized veterans service 
organizations and/or representatives that could assist him in 
prosecuting his claim.  The appellant has not contacted the 
RO in response to that information nor has he appointed a 
service organization or representative to assist him with his 
claim.  


FINDINGS OF FACT

The evidence does not reflect the appellant has the requisite 
service pursuant to VA law to be considered a veteran.  


CONCLUSION OF LAW

The appellant is not a "veteran" as defined by VA benefits 
laws.  38 U.S.C.A. § 101(2), (10), (24) (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.7, 3.203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In an August 2001 letter, the RO notified the appellant of 
the VCAA.  The RO informed the appellant that it would seek 
to obtain his service medical and service personnel records, 
as well as any VA medical records or other medical treatment 
records the appellant identified.  The RO identified what was 
needed to establish a claim for service connection, and also 
requested that the appellant submit a copy of his DD Form 214 
(Certificate of Release or Discharge from Active Duty) for 
each period of service.  In March 2002, the appellant was 
again requested to submit a copy of DD-Form 214 and that this 
was needed to verify his service.  In a February 2003 SOC, 
the RO reported that it had been unable to locate the 
appellant's service medical records or identify whether he 
had served on active duty in the U.S. military.  Furthermore, 
the RO notified the appellant that the National Personnel 
Records Center (NPRC) had also been unable to verify his 
status as a veteran based on the information that he had 
provided.  In its Reasons and Bases, the RO noted that the 
appellant had not submitted evidence to show that he had 
served on active duty and that the information he had 
provided was not sufficient to identify him as a veteran.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's August 2001 and March 2002 
letters, as well as the February 2003 SOC, satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The appellant has reported that he is in receipt of social 
security administration (SSA) benefits.  The RO has attempted 
to obtain these records without success.  A reply from SSA 
was reportedly received by the RO in October 2002, but the 
one-page faxed reply was lost and is not of record.  Under 
38 C.F.R. § 3.159(c)(2), VA must make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  In this instance, the appellant's SSA 
records would not be relative to the threshold issue 
concerning the appellant's status as a veteran.  Only 
official service department records can establish if and when 
an individual was serving on active duty, active duty for 
training, or inactive duty training.  See 38 C.F.R. § 3.203; 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim (or claims).  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that any lack of pre-adjudication notice in this case has 
not, in any way, prejudiced the appellant.  As indicated 
above, the RO issued the February 2003 SOC explaining what 
was needed to substantiate the claim.  The appellant 
thereafter submitted a substantive appeal and was afforded 
the opportunity to respond.  Significantly, moreover, the 
issue before the Board turns on the appellant's status as a 
veteran for compensation purposes.  The RO has contacted both 
the RMC (Records Management Center) and the NPRC.  Neither 
facility has any records associated with the appellant, nor 
was the appellant's claimed periods of service or his 
character of discharge verifiable.  The appellant has not 
submitted a DD Form 214 or other evidence that would allow 
for his status as a veteran to be verified.  

VA has done all that can be done to develop the evidence on 
the threshold issue, that of the appellant's status to invoke 
VA benefits laws, and there is no additional evidentiary 
development to be accomplished on that issue.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of- 
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board's analysis of the appellant's claim 
has been undertaken with this heightened duty in mind.  

However, there is no indication whatsoever there is any 
outstanding relevant evidence that the RO needs to obtain, or 
that any additional action is needed to comply with the duty 
to assist the appellant.  Moreover, the appellant has been 
given opportunities to submit evidence to support his claim.  
No outstanding sources of pertinent evidence have been 
identified, nor has the appellant indicated that there is any 
outstanding pertinent evidence that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the appellant in proceeding with a decision on appeal at this 
juncture.  See also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).

II.  Background

In March 2001, the appellant filed a formal application (VA 
Form 21-526) for VA benefits.  The application did not report 
the disability for which the appellant was seeking 
compensation benefits.  The appellant reported his dates of 
service as December 1, 1984, to December 2, 1985.  He also 
listed his dates of reserve service as September 1, 1984, to 
December 2, 1985.  He noted, "I full time Army.  Army Newark 
office has records."  Furthermore, the appellant noted that, 
"I'm on SSA[.]  Put me in Army then I went nuts[.]  [G]ive 
me disability . . ."  A VA Form 21-4142 submitted with the 
appellant's application notes, "Not well got hit by motor 
cycle."  

In May 2001, the RO sent a request to VA's Records Management 
Center (RMC), apparently to locate the appellant's claims 
file.  In particular, the request notes, "Claims folder was 
sent on Relocation and was updated 2-12-01.  Claim pending. 
Thank you."  

In June 2001, the RMC notified the RO that it had no record 
of the appellant's file.  In July 2001, the RMC again 
notified the RO that the claims folder for the appellant was 
not available, and that the RO should establish a rebuilt 
folder per M21-1, Part II, 3.13 (Change 35).  That same 
month, July 2001, the RO established through BINQ, i.e., 
BIRLS Inquiry (beneficiary identification and records locator 
subsystem), a VA database of veteran and beneficiary records, 
that the appellant entered active duty on June 1, 1981, and 
was released from active duty on July 1, 1981.  It was also 
noted that the appellant had served in the Army, but his 
character of service was unknown.  An additional computer 
generated record, also dated in July 2001, noted that the 
appellant's claims file had been transferred from location 
310 (Philadelphia VARO) to the records processing center 
(RPC) in February 2001.  

In July 2001, the RO notified the appellant that it was 
denying his claim for service connected benefits, because the 
available records indicated insufficient discharge with no 
qualifying service.  

In August 2001, the RO sent a VA Form 3101(VA Request for 
Information) to NPRC.  The RO requested the appellant's 
complete service medical records.  The appellant's 
identifying information included his social security number 
(SSN) and dates of service (June 1981 to July 1981).  

That same month, August 2001, the appellant submitted a 
number of VA Form 21-4142s, in which he reported having been 
kicked out of the Army and that he was currently residing at 
West Trenton State Hospital in New Jersey.  In addition, the 
appellant reported having mental problems and receiving SSA 
disability benefits.  

In September 2001, the RO received a response from NPRC as to 
the VA Form 3101 request.  It was noted by NPRC that it 
"cannot identify a record based on information furnished.  
Please submit hard copy of VA Form 3101 and completed [NA 
Form 13075] for further search."  That same month, September 
2001, the RO sent the appellant a letter requesting he fully 
complete and return the enclosed NA (National Archives and 
Records Administration) Form 13075.  

In September 2001, the appellant returned the NA Form 13075 
to the RO.  He noted that he had been an enlisted member in 
the armed service, that he had served in the reserves after 
release from his period of active service, and that he had 
also served in the National Guard.  The appellant did not 
list the dates of any reported service, but did note the date 
1980, although the significance of the date was not clear.  
Later that month, the RO received a second NA Form 13075 from 
the appellant.  In particular, the appellant noted that he 
entered active service in September 1980 and was subsequently 
"kicked out" of service.  He did not indicate when he was 
discharged from service.  

In February 2002, the RO again denied the appellant's claim.  
It noted that there was insufficient evidence to verify the 
appellant's military service.  

In March 2002, the RO sent the appellant a letter.  The RO 
requested of the appellant that he, 

"Please send us a copy of your discharge from 
service.  If you do not have this document, do 
you know of a family member that may have it?  Is 
there anyone in your family that keeps your 
important paperwork?  If so, please contact them 
and ask them to send it to us.  This information 
is very important, since we cannot determine if 
you are eligible for VA benefits until we verify 
your military service."  

Also in March 2002, the RO sent a letter to SSA requesting 
any records associated with the appellant's reported SSA 
benefits.  

In April 2002, the RO sent NPRC another VA Form 3101.  It 
requested that the records facility "verify only the 
unverified periods of service shown and name, SSN, [service 
number], as applicable."  That same month, NPRC notified the 
RO that it "[could not] identify a record based on 
information furnished.  If additional information can be 
obtained, resubmit using PIES request code SO2."  

In September 2002, the RO again contacted the SSA for any 
records associated with the appellant.  A subsequent request 
to SSA in December 2002 notes that SSA reportedly responded 
by one-page fax to the RO's request in October 2002.  A 
notation in the claims file reflects, "The first page [of 
the response] was either not received by our fax machine, or 
lost before the fax was given to me.  I assume this lost page 
contained your response." 

In a March 2003 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the appellant reported that the Army took him in 
and then he was hospitalized for mental problems.  It is not 
noted whether the appellant was hospitalized in service or 
after service.  
III.  Analysis

An application for disability compensation consists of five 
elements: (1) the veteran's status, (2) existence of a 
disability, (3) service connection of that disability, (4) 
degree of disability, and (5) effective date of benefits.  
Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 227-8 (2001), 
citing Barrera v. Gober, 122 F.3d 1030, 1037 (Fed. Cir. 
1997).  

The threshold issue in this, as in every other VA claim, is 
whether the evidence shows that the claimant has that 
indispensable status, i.e., as a veteran, needed to invoke VA 
benefits laws.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
"Veteran," as that term is used in VA law, means a person who 
served in the active military, naval, or air service, and who 
was discharged under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes full-time duty, 
other than active duty for training, in the armed forces.  38 
U.S.C.A. § 101(24); 38 C.F.R. §3.6(a), (b).  The term "armed 
forces" includes the United States Army, Navy, Marine Corps, 
Air Force, Coast Guard, and the reserve components thereof.  
38 U.S.C.A. § 101(10); 38 C.F.R. § 3.1(a).  

Persons considered to have performed active military, naval, 
or air service consist of any person who has applied for 
enlistment or enrollment in the active military, naval, or 
air service and who is provisionally accepted and directed, 
or ordered, to report to a place for final acceptance into 
service, or suffered injury or disease in line of duty while 
going to, or coming from, or at such place for final 
acceptance or entry upon active duty.  38 C.F.R. § 3.7 
(o)(1)(i), (iv).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214 (Certificate of Release or Discharge from 
Active Duty), or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1)  the evidence 
is a document issued by the service department and, (2)  the 
document contains needed information as to length, time, and 
character of service, and (3)  in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).  In addition, 38 C.F.R. § 3.203(c) provides in 
pertinent part that "[w]hen a claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of paragraph (a) of this section, the VA 
shall request verification of service from the service 
department."  

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces." Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In this instance, it would appear from the evidence that in 
February 2002, the Philadelphia VARO transferred the 
appellant's file or records to RPC.  Based on correspondence 
in the current claims file, the original folder transferred 
to RPC and whatever evidence it did contain has been lost.  
Thus, this is a special case, and as noted above, there is a 
heightened duty to assist the appellant in trying to rebuild 
his claims folder.  

In this respect, the RO has attempted to obtain the 
appellant's military records verify his period(s) of service 
and character of discharge through NPRC.  Based on the 
information supplied by the appellant, NPRC has reported that 
it does not have any medical or personnel records for the 
appellant and is unable to verify the appellant's period of 
service or character of discharge.  The RO has requested that 
the appellant provide a copy of his DD-Form 214 or other 
important documents that would allow verification of service 
or character of discharge.  The appellant has not provided 
any such documents.  

As there is no evidence verifying the appellant's active 
military service, his service dates, or his character of 
discharge, the appellant has not shown that he is a "veteran" 
pursuant to the aforementioned regulations.  Under the 
circumstances of this case, the Board is without authority to 
grant the benefit sought on appeal as the law precludes it.  
In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Eligibility for VA benefits is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



